16-57
    In re Yagman


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of December, two thousand sixteen.

    PRESENT:
             DENNIS JACOBS,
             ROSEMARY S. POOLER,
                  Circuit Judges,
             GEOFFREY W. CRAWFORD,*
                  District Judge.
    _____________________________________

    Stephen Yagman,

                         Debtor-Appellant,
                   v.                                            16-57

    David R. Kittay,

                  Trustee-Appellee.
    _____________________________________



    * Judge Geoffrey W. Crawford, of the United States District
    Court for the District of Vermont, sitting by designation.

                                           1
FOR APPELLANT:         Stephen Yagman, pro se, Venice Beach,
                       California.

FOR APPELLEE:          David R. Kittay, Esq., pro se, Tarrytown,
                       New York.

     Appeal from a judgment of the United States District Court
for the Southern District of New York (Caproni, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

     Stephen Yagman, the debtor in a Chapter 7 bankruptcy
proceeding, appeals pro se from the district court’s order
dismissing, for lack of standing, his appeal from a bankruptcy
court order that overruled his objections and directed the
trustee to distribute the bankruptcy estate. We assume the
parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

     We conduct a plenary review when a bankruptcy appeal
reaches us after district court review of a bankruptcy order,
assessing conclusions of law de novo and factual findings for
clear error. In re First Central Fin. Corp., 377 F.3d 209, 212
(2d Cir. 2004). As to the ruling on standing: “To have standing
to appeal from a bankruptcy court ruling in this Circuit, an
appellant must be an ‘aggrieved person,’ a person ‘directly and
adversely affected pecuniarily’ by the challenged order of the
bankruptcy court.” In re Gucci, 126 F.3d 380, 388 (2d Cir.
1997) (citing In re Colony Hill Assoc., 111 F.3d 269, 273 (2d
Cir. 1997)).

     Upon review, we conclude that the district court properly
dismissed Yagman’s appeal for lack of subject matter
jurisdiction.   The bankruptcy court approved a settlement
agreement under which Yagman withdrew his objection to the
claims of certain creditors and waived his right to object to
the distribution of the bankruptcy estate. Yagman failed to
object to the bankruptcy trustee’s motion for settlement
approval, and did not appeal from the bankruptcy court’s order
approving the settlement. He cannot now challenge that order,

                               2
and is thus barred from challenging the distribution of the
bankruptcy estate. As the district court determined, Yagman
lacked standing to challenge the bankruptcy court’s order
because he had no direct financial interest in the bankruptcy
estate’s funds. See In re Gucci, 126 F.3d at 388.

     We have considered all of Yagman’s remaining arguments and
find them to be without merit. Accordingly, we AFFIRM the
judgment of the district court.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               3